—Resettled Judgment, Supreme Court, New York County, entered August 23, 1976, inter alia, denying defendant’s motion to vacate the default judgment against it, or in the alternative consolidating the action with another matter is unanimously modified, on the law, without costs or disbursements, to the extent of declaring null and void all emergency repair charges of the defendant placed against the plaintiff’s properties at 114 West 139th Street, 116 West 139th Street and 57-59 East 110th Street for the period June 12, 1972, through February 20, 1973, that period being the period during which the defendant had title and possession of the property. The direction to amend the agreement of March, 1972, to "comport with current facts” is reversed (see Matter of Abrams v New York City Tr. Auth., 39 NY2d 990). The agreement in question is the only agreement under which the plaintiff asks for relief and the defendant consents to that relief, therefore the ruling of the- trial court constitutes an overreaching of discre*807tionary authority. The judgment as thus modified is otherwise affirmed. Concur — Kupferman, J. P., Birns, Evans, Capozzoli and Lane, JJ.